Citation Nr: 1039370	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  09-00 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk






INTRODUCTION

The Veteran served on active duty with the Army National Guard 
from April 1971 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

For the reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims of entitlement to service connection for bilateral hearing 
loss and tinnitus.

Service treatment records show no complaints, diagnosis, or 
treatment for hearing loss or tinnitus.  An audiological 
examination during reserve service in 1975 was also negative for 
complaints, findings, or diagnosis of hearing loss or tinnitus.  

On his September 2007 claims form, the Veteran indicated he was 
firing an M42 duster in 1973 and a 40 mm round blew up in the 
chamber.  He stated the trap door was blown from the gun.  During 
the 2007 VA examination, he noted the incident to his ear 
occurred in 1973 or 1975.  In a subsequent statement, he 
indicated the incident occurred prior to his eye injury, which 
the service treatment records reflect occurred in September 1974.


In order to establish a claim for service connection, there must 
be an event or occurrence during active service that caused or 
aggravated a claimed disability.  Active military, naval, or air 
service includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died from 
a disease or injury incurred in or aggravated in line of duty, or 
any period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury incurred in 
or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 
C.F.R. § 3.6(a), (d) (2010).  The Veteran contends his hearing 
loss and tinnitus arise from an event that occurred subsequent to 
his active duty in 1971.  Thus, it is necessary for the Veteran 
to provide the date on which this event occurred, at least a 
minimum of month and year.  

VA outpatient audiological evaluation in February 2005 revealed 
findings consistent with hearing loss disability in the left ear 
but normal hearing in the right.  An authorized VA examination in 
December 2007 and a June 2008 outpatient evaluation revealed 
findings which do not meet the criteria for hearing loss 
disability in either ear.  

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).  

A private audiological examination in August 2009 was not 
interpreted, but the findings might reflect hearing loss 
disability under 38 C.F.R. § 3.385.  

Thus, the Board finds that a new examination is necessary to 
determine whether the Veteran currently suffers from hearing loss 
disability in either ear and whether any such hearing loss 
disability and tinnitus are related to service. 


Since the Board has determined that a VA examination is necessary 
in the instant case, the Veteran is hereby informed that 38 
C.F.R. § 3.326(a) (2009) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 (2009) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.   

Relevant ongoing medical records should also be obtained.   38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to provide the date of the 
incident he claims resulted in his hearing 
loss and tinnitus, to include the month and 
year at a minimum.  If further development to 
the service department is needed to verify 
that the date reported was during ACDUTRA or 
INACDUTRA, such should be accomplished.

2.	Ask the Veteran to provide the names, 
addresses, and approximate dates of treatment 
of all health care providers who have treated 
him for hearing loss and tinnitus since 
military service.  After securing any 
necessary release, the RO/AMC should obtain 
any records which are not duplicates of those 
contained in the claims file.  In addition, 
request relevant VA treatment records dating 
since July 2009 from the Big Spring, Texas, 
VA Medical Center.  If any requested records 
are unavailable, then the file should be 
annotated as such and the Veteran should be 
so notified.  

3.	Schedule the Veteran for an audiology 
examination to determine if he has a hearing 
loss disability and to obtain an opinion as 
to the likelihood that a hearing loss 
disability and tinnitus are related to the 
claimed noise exposure in service.  The 
claims file must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  Following review of the 
claims file and examination of the Veteran, 
the examiner should indicate whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability) that 
any current hearing loss disability and 
tinnitus identified are due to the claimed 
misfire and exploding 40 mm round during 
reserve service training.  The examiner must 
provide a rationale for all opinions 
expressed. 

4.	 After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


